vil - 5o i e os department of the treasury internal_revenue_service washington dc tax_exempt_and_government_entities_division date date form numbers tax period ended person to contact contact telephone number certified mail we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status ‘under sec_501 of the internal_revenue_code code is necessary effectiv you have agreed with us and have signed on date a form 6018-a consent to proposed adverse action revoking your exempt status if you still accept our findings you do not need to take further action if we do not hear from you within days from the date of this letter we will process your in that event you will be required to file federal ncome tax returns case on the basis of the recommendations shown in the examination_report and this letter will become final u s_corporation income_tax return for the examination year endin future years file these returns with the appropriate service_center indicated in the structions for those returns and all form if you do not agree with our position you may appeal your case the enclosed publications the examination process and exempt_organizations appeal procedures for unagreed issues explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process hopkins plaza room baltimore maryland tp ein page if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you or appeals do not agree on some or all the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in the united_states tax_court the united_states court of federal claims or the united_states district_court after satisfymg procedural and jurisdictional requirements as described in publications and you may also request that we refer this matter for technical_advice as explamed in publication exempt_organizations appeal procedures for unagreed issues if a determination_letter is issued to you based upon technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse a legally correct_tax determination nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please call toll-free if you prefer to respond by mail please direct your correspondence to the following address if you have any questions please call or write the contact person whose name and telephone number are shown above if you write please include your telephone number the best time to call you if we need more information and a copy of this letter to help us identify your account thank you for your cooperation sincerely r c johnson director eo examinations enclosures examination_report publications and envelope hopkins plaza room baltimore maryland
